Case: 15-31032   Document: 00513834787    Page: 1    Date Filed: 01/13/2017




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                               No. 15-31032                         January 13, 2017
                                                                     Lyle W. Cayce
                                                                          Clerk
In Re: The Complaint of Omega Protein, Incorporated,
as Owner and Operator of Fishing Vessel Isle Derniere,
for Exoneration from or Limitation of Liability.

OMEGA PROTEIN, INCORPORATED,
as Owner and Operator of Fishing Vessel Isle Derniere,

                                        Plaintiff–Appellant,

versus

CHARLES BRUMFIELD, JR.; ROBERT LANCELIN, Sr.,

                                        Defendants–Appellees.



                               No. 15-31060


In Re: The Complaint of Omega Protein, Incorporated,
as Owner and Operator of Fishing Vessel Isle Derniere,
for Exoneration from or Limitation of Liability.

OMEGA PROTEIN, INCORPORATED,
as Owner and Operator of Fishing Vessel Isle Derniere,

                                        Plaintiff–Appellant,

versus

ANTHONY SCOTT; ROBERT LANCELIN, SR.,

                                        Defendants–Appellants,
     Case: 15-31032      Document: 00513834787         Page: 2    Date Filed: 01/13/2017




versus

LOUISIANA MARINE TOWING, L.L.C.,

                                                 Defendant–Appellee.


In re: The Complaint of LOUISIANA MARINE TOWING, L.L.C.,
as Owner of the M/V Lady Lauren, Its Engines, Gear, Tackle, etc.,
for Exoneration from or Limitation of Liability.

LOUISIANA MARINE TOWING, L.L.C.,
as Owner of the M/V Lady Lauren, Its Engines, Gear, Tackle, etc.,

                                                 Plaintiff–Appellee,

versus

ANTHONY SCOTT; ROBERT LANCELIN, SR.; OMEGA PROTEIN
INCORPORATED,

                                                 Defendants–Appellants.



                  Appeals from the United States District Court
                      for the Western District of Louisiana
                                No. 6:14-CV-469




Before JOLLY, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                                2
    Case: 15-31032    Document: 00513834787   Page: 3   Date Filed: 01/13/2017




      In this matter stemming from an allision between two vessels, the dis-
trict court awarded damages and determined the value of a vessel. Various
parties seek relief on appeal.

      This case was tried thoroughly and patiently by the district court. We
have read the briefs and applicable parts of the record and the relevant law
and have heard the oral arguments of five attorneys. There is no reversible
error. The judgment and underlying decisions are fair. The judgment as to all
parties and all issues is AFFIRMED.




                                        3